Exhibit 99.1 Destination XL Group, Inc. Reports Second Quarter Financial Results Comparable Sales turn positive; Updates Fiscal 2017 guidance for increased marketing spend CANTON, Mass., August 24, 2017 –Destination XL Group, Inc. (NASDAQ: DXLG), the largest omni-channel specialty retailer of big and tall men's apparel, today reported operating results for the second quarter of fiscal 2017. Fiscal 2017 Second Quarter Highlights • Total sales of $121.1 million compared to $117.9 million in the prior-year quarter including a comparable sales increase of 0.1%. • Net loss of ($3.7) million vs. net income of $0.2 million in the prior-year quarter; includes $1.7 million non-cash store impairment charge. • EBITDA was $6.7 million compared to $8.5 million in the prior-year quarter. • Repurchased approximately 1.9 million shares through the end of the second quarter, completing 38% of the board authorized $12 million share repurchase program.
